IN THE COURT OF APPEALS OF IOWA

                             No. 4-066 / 13-1416
                             Filed April 16, 2014

FRANCIS E. KOLLASCH,
    Petitioner-Appellant,

vs.

HORMEL FOODS,
     Respondent-Appellee.
________________________________________________________________

      Appeal from the Iowa District Court for Polk County, Richard Blane II,

Judge.



      Francis E. Kollasch appeals the district court order entering judgment on a

workers’ compensation settlement agreement. AFFIRMED.



      Mark Soldat of Soldat & Parrish-Sams, P.L.C., West Des Moines, for

appellant.

      Valerie Ann Landis of Hopkins & Huebner, P.C., Des Moines, for appellee.



      Considered by Potterfield, P.J., and Doyle and Bower, JJ.
                                          2



BOWER, J.

       Francis E. Kollasch appeals the district court order entering judgment on a

workers’ compensation settlement agreement. Kollasch claims the district court

failed to convert the language agreed upon by the parties into a judgment and

exceeded its jurisdiction by modifying the language of the agreement. Kollasch

also claims the district court erred by failing to assess court costs. We find the

district court properly construed the language of the agreement. We also affirm

the district court’s decision not to assess court costs to Hormel Foods.

I.     Background Facts and Proceedings

       On January 22, 2013, Francis Kollasch filed a worker’s compensation

settlement agreement for conversion to judgment.              Included were two

agreements and a letter incorporated into the second agreement.            Kollasch

submitted a proposed order on April 29, 2013, which Hormel requested be set for

a hearing.   At the hearing Kollasch objected to the introduction of what he

believed to be extrinsic evidence, consideration of which would take the district

court beyond its ministerial role required by the statute.

       In its ruling of August 13, 2013, the court summarized the parties’

positions regarding disagreements about the meaning of several key terms of the

agreement.     Specifically, the district court construed the terms regarding

reimbursement due Kollasch for trips to a pharmacy and entered a money

judgment for several previous trips.

       Kollasch filed a motion to reconsider objecting to the district court’s

findings of fact. Kollasch claimed the court’s findings were not allowed in this
                                         3



type of proceeding and the district court improperly considered parole evidence,

entered a money judgment not sought by Kollasch, failed to tax costs, and failed

to adopt the proposed judgment.

       In the ruling on Kollasch’s motion to reconsider, the district court clarified

there was no intention to make findings of fact but instead an attempt to

summarize the positions of the parties. The district court also explained it had

not departed from the language of the settlement, but rather construed the

language as allowed by law. The court additionally rejected Kollasch’s claim

concerning parole evidence, finding the evidence had not been used to modify

the settlement but rather to understand it and render a judgment. Finally, the

district court agreed it had not issued the judgment or assessed costs, finding

Kollasch’s requested judgment would be contrary to the agreement.

II.    Standard of Review

       We review the district court’s decision to enter a judgment in favor of

Kollasch for errors at law. Snap-On Tools Corp. v. Schadendorf, 757 N.W.2d

339, 341 (Iowa 2008).

III.   Discussion

       Though presented as one, Kollasch raises four distinct claims regarding

the district court ruling. First, he contends the district court should not have

entered findings of fact.    Second, he contends the district court improperly

determined the term “reimburse” and should not have limited reimbursement for

travel expenses to a single pharmacy.        Third, he contends the district court

should not have issued a money judgment regarding expenses already incurred
                                         4



for travel to the pharmacy. Finally, he contends court costs should have been

assessed.

       The outcome of this case centers upon the proper application of section

86.42 of the Iowa Code, a section that has rarely been the subject of discussion

by the appellate courts of this state. Iowa Code § 86.42 (2011). When a party

satisfies all of the requirements in section 86.42, the district court is required to

enter a judgment in that party’s favor. Schadendorf, 757 N.W.2d at 341. There

is no argument Kollasch was entitled to entry of a judgment, but rather the

arguments are based upon the proper role of the district court.

       Although a district court may not enter findings of fact in this type of

proceeding, we find no error in the “background” portion of the district court

ruling. See Rethamel v. Havey, 679 N.W.2d 626, 628 (Iowa 2004). The district

court did not, in this portion of the ruling, consider and resolve any factual

disputes. Rather, the court summarized the conflicting positions of the parties

and summarized them to provide context for the analysis that followed. The

district court did not err in explaining the disputes requiring the agreement to be

interpreted elsewhere in the ruling.

       A.     Construing the Agreement

       Kollasch contends the district court erred in determining the meaning of

two terms in the settlement agreements: “the pharmacy” and “reimburse.” Our

supreme court has examined section 86.42 and found district courts must enter a

judgment in conformance with the workers’ compensation award. Id. “The court

has no power to change the award, it cannot review, or reverse or modify the
                                         5



award, or construe the statute. In rendering judgment thereon the court can

construe the award.” Id. (citations omitted). The district court’s carefully defined

role is to explain the meaning of the terms of the award without overstepping by

reviewing, reversing, or modifying the award. Where the district court merely

explains what is found in the award as approved by the workers’ compensation

commissioner, but does not alter the terms of the award, there is no error. As

otherwise stated by our supreme court, the district court may construe the award,

but may not expand upon it.       Id. at 629.   The same is true for settlement

agreements. See Sauter v. Cedar Rapids & I.C. Ry., 214 N.W. 707 (Iowa 1927)

(“This court finds no provision in the Workmen’s Compensation Act . . . which

authorizes the lower court to enter judgment against an employer upon a

memorandum of settlement which is not in strict accordance with the terms and

conditions therein.”).

       “According to Black’s Law Dictionary, “construe” means “[t]o analyze and

explain the meaning of (a sentence or passage).” Black’s Law Dictionary 333

(8th ed. 2004). Therefore, the district court’s role in entry of judgment is limited

to analyzing and explaining the meaning of the commissioner’s written award

decision.”   Rethamel, 715 N.W.2d at 266.         The district court attempted to

construe two portions of the settlement agreement. The agreement states “[f]or

future trips to the pharmacy, Hormel shall continue to reimburse claimant for 17

miles/trip when the travel is incident to work in Algona and 87 miles when the

travel is from claimant’s Bancroft residence.” (Emphasis added). The terms “the
                                          6



pharmacy” and “reimburse” are the terms that were explained by the district

court.

         Regarding the pharmacy, the district court focused on use of the definitive

article indicating a particular pharmacy was contemplated by the parties.

Although the court relied, in part, upon an attached letter to determine the

particular pharmacy being used, we agree with the ultimate conclusion. The

parties’ decision to define “the pharmacy” as opposed to “a pharmacy” indicates

a particular pharmacy was contemplated by both sides.           The court did not

expand upon the agreement, but construed its terms to give them an ordinary

and reasonable meaning.

         The situation is similar as to the consideration of the term “reimburse.”

The term can only mean repayment of a cost incurred, as stated by the district

court.    Reaching this conclusion is not an addition to the agreement, but an

expression of the meaning of the terms contained within it. The specific mileage

schedule found in the agreement is also reasonably construed as the maximum

possible payout,      particularly when considered in conjunction with the

reimbursement language.

         B.    Money Judgment

         Kollasch contends the district court erred in converting already incurred

post-settlement mileage to a money judgment. Kollasch primarily relies upon

Krohn v. State, 420 N.W.2d 463 (Iowa 1998) to support his position.             The

reasons for Kollasch’s objections on this point are unclear.
                                        7



      In Krohn, our supreme court rejected a similar judgment by the district

court where reimbursement could be made to more than one party through more

than one payment device. 420 N.W.2d at 465. This is not such a case. The

reimbursement in this case is for mileage incurred by Kollasch and no one else.

No other party could incur the mileage or be responsible for the cost, except

Kollasch himself. We find the district court did not err in converting this owed

expense to a judgment.

      C.     Court Costs

      Kollasch contends the district court erred by refusing to assess court costs

to Hormel. He cites no authority that would support his position the district court

abused its discretion. We find the district court did not commit error by refusing

to assess court costs to Hormel.

      AFFIRMED.